NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not '"constitute precedent or be binding upon any court.'" Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5121-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERMAINE SANDERS,

     Defendant-Appellant.
_______________________

                   Submitted June 1, 2020 – Decided June 15, 2021

                   Before Judges Ostrer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 05-04-1004.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Lee March Grayson, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Caroline C. Galda,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the briefs).

                   Appellant filed a pro se supplemental brief.
      The opinion of the court was delivered by

OSTRER, J.A.D.

      Defendant Jermaine Sanders appeals from the trial court's order denying,

without an evidentiary hearing, his petition for post-conviction relief (PCR).

Sanders collaterally challenges his convictions for purposeful murder, felony

murder, conspiracy, aggravated assault, and multiple carjackings, armed

robberies, and weapons offenses.

      In the course of the hearing on defendant's petition, the State produced,

evidently for the first time, materials it received in response to a July 4, 2004

communications data warrant. The date of the materials apparently belies the

testimony of a detective and a captain of the Essex County Prosecutor's Office

(ECPO) about when and how they discovered facts establishing probable cause

to arrest defendant. If the police lacked probable cause when they entered

defendant's girlfriend's apartment, then the murder weapon and certain stolen

items the police seized there should have been suppressed.             If the date

discrepancy is not adequately explained, it also raises significant questions

about the credibility of the detective and the captain, whose testimony also

figured prominently in the hearing on defendant's unsuccessful motion to

exclude his custodial statements. The detective and captain also testified at trial.


                                         2                                    A-5121-17
        Therefore, we are constrained to reverse in part and remand for an

evidentiary hearing, so the PCR court can explore whether the detective and the

captain testified falsely, and whether there is a reasonable probability that the

outcome of the trial would have been different had the State timely disclosed the

CDW materials.

                                        I.

        We assume the reader's familiarity with the facts that we detailed in our

opinion affirming defendant's conviction on direct appeal. See State v. Sanders,

No. A-2219-08 (App. Div. December 19, 2012) (Sanders I). According to the

State's evidence, defendant and two co-defendants, Hafiz Josey and Quawee

Jones, engaged in a crime spree that began in the early morning hours of July 3,

2004.

        The spree started after Kendall Blake and Damian Clark left a bar on

Mount Prospect Place at around 2:30 a.m. As they entered their car, an "ice

bluish" Grand Cherokee Jeep with tinted windows cut them off and two men

with guns alighted and approached the driver and passenger's sides. Blake and

his friend were ordered at gunpoint to exit their car and lay on the ground. Blake

testified one man went through his pockets and told him he was "going to die




                                        3                                   A-5121-17
tonight." But police sirens sounded, and the two men fled, taking Blake's wallet

and Clark's wallet, phone, and watch.

       The next victim was Andrew De Souza. He was in his car at 16th Avenue

and South 19th talking with a woman when he heard yelling. The woman ran to

the rear of his car. Someone approached with an automatic handgun, pointed it

at De Souza, and ordered him out. De Souza complied, then pushed the gunman

and began to run when he was shot from behind. De Souza recalled seeing a

dark colored Jeep Cherokee with tinted windows.

       Between 3:15 and 3:30 a.m., Tiking Wallace-Wilson arrived at an

apartment building to pick up a friend. Seconds after he stopped, a blue Jeep

Cherokee pulled in front of him, and two men with guns exited and ordered

Wallace-Wilson out of his Mercedes. They took his wallet and drove off in his

car.

       The crime spree continued. Shortly before 5 a.m., Jacque Thelemaque left

a club and entered his black Lexus. As he opened the car door, a man with a

gun demanded Thelemaque turn over the car keys. Then, a blue Jeep Cherokee

pulled up in front of his car, boxed him in, and Thelemaque turned over the keys

and cell phone.




                                        4                                 A-5121-17
      Also, around 5 a.m., Alejandro Okoraogu-Loren was waiting at a red light

on Elizabeth Avenue when a greenish-blue Jeep Cherokee cut him off and two

armed men jumped out of the car. One of them ran to the driver's side of his

car, put a gun to Okoraogu-Loren's neck, and demanded he and his passenger

get out of the car. The two drove off with his car after taking his cell phone and

a DVD player.

      Then the crime spree took a deadly turn. At around 5:20 a.m., Marquise

Carter, Jr., was shot to death. The Medical Examiner testified Carter suffered

three gunshot wounds, one in his head, one in his neck, and one in his back.

      But, there were two more victims. Andre Rossignol was driving his

taxicab around 5:45 a.m. when a blue Jeep Cherokee parked in front of him.

Two men got out and approached his car. He tried unsuccessfully to shut his

door. One of the men got in the car and aimed a gun at him. They took all of

Rossignol's money and then returned to the Jeep and fled. Rossignol chose

defendant's picture from a photo array when he gave police a statement, but did

not identify defendant at trial.

      Around 6:30 a.m., Josefina Rosa was driving her Lexus when a gunman

left a blue Jeep, approached her window, and demanded money. When she said




                                        5                                   A-5121-17
she had none, he ordered her out of her car. He took her driver's license and cell

phone, and then drove off in her car.

      The ECPO detective testified he applied for a communications data

warrant (CDW) during July 4th weekend for the cell phones the robbers stole.

He said he received results within a day or two. The detective learned that

Okoraogu-Loren's phone was still being used after the robbery. Based on the

detective's reading of the phone records, two teams were sent to two addresses,

including defendant's mother's house. After speaking with defendant's mother,

one team then went to an apartment where defendant lived with his girlfriend.

The police knocked on the door, and defendant fled out a back window.

However, the police searched the apartment and found incriminating pieces of

evidence in plain view, including: a loaded .45 caliber revolver; cell phones;

Thelemaque's vehicle registration and insurance identification card; and Rosa's

driver's license.

      The ECPO captain confirmed the detective's version of events.            He

testified that he, the detective, and other law enforcement officers huddled once

they had the CDW return in hand. The captain was part of the team that went to

the defendant's girlfriend's house and discovered the murder weapon and other

stolen items.


                                        6                                   A-5121-17
      Police arrested defendant two days after the seizure and charged him with

unlawful possession of a handgun. Hours after being arrested, defendant gave

police two statements, admitting he, Josey, and Jones were involved in the

robberies and Carter's murder.

      Pre-trial, defendant moved unsuccessfully to suppress his statements and

the evidence seized from his girlfriend's apartment. After an extended trial,

defendant was convicted of most counts of the indictment.

      On direct appeal, we affirmed the court's orders denying defendant's

suppression motions. However, regarding the apartment search and seizure, we

did so for reasons other than those adopted by the trial court. We held the

police's warrantless entry into the home could not be justified as consensual, or

an investigative detention supported by reasonable and articulable suspicion.

Sanders I, (slip op. at 23, 31-32). Rather, it was justified by probable cause to

arrest defendant, which the trial court properly found, and exigent

circumstances.   That probable cause was grounded in the totality of the

circumstances which included, significantly, the police's reported discovery that

a cell phone stolen in the carjackings was used, after it was taken, to call




                                       7                                   A-5121-17
defendant's mother. 1 We wrote, "At the very least, the police had probable cause

to arrest defendant for receiving stolen property, as there was a basis for more

than mere suspicion that he possessed one of the cell phones . . . stolen in the

carjackings." Sanders I, (slip op. at 35).

      We also affirmed the order denying the motion to exclude defendant's two

custodial inculpatory statements. Defendant contended the statements were

involuntary because police repeatedly assaulted him while in custody. We

deferred to the trial court's credibility determination that the police witnesses'

denials were more believable than defendant's claims of coercion.

      Although we affirmed defendant's convictions, we remanded for

resentencing. Thereafter, the sentencing court merged defendant's convictions,

and sentenced him to an aggregate custodial sentence of one hundred years.

                                        II.

      Defendant filed a timely pro se PCR petition seeking relief on the

following grounds:

            Ineffective assistance of trial counsel.

1
  Probable cause was also supported by "the statement by defendant's mother,
which connected defendant physically to the person involved in the crime, and
connected defendant by name, given the similarity between Tramaine [the name
a witness used to identify a person who threatened to rob him during the crime
spree] and Jermaine; and the [alleged] presence of the black Lexus parked in
front of [the girlfriend's] apartment." Sanders I, (slip op. at 34).

                                        8                                   A-5121-17
              Failed to investigate, to locate or interview witnesses.
              Failed to develop facts.
              Missing witness instruction = Clawans instruction.
              Ineffective assistance of appellate counsel.
              Appellate counsel failed to raise confrontation clause
              claim.
              Failed to raise prosecutor misconduct.
              Failed to raise ineffective assistance of trial counsel.
              Anders requirement.
              Wade hearing. 2

In a two-page addendum, defendant argued that trial counsel was ineffective by

failing to investigate defendant's arrest, including locating and interviewing

witnesses, and obtaining the communications data warrant, supporting affidavit,

and produced phone records. He argued trial counsel improperly litigated

defendant's suppression motions. Defendant also contended appellate counsel

was ineffective by failing to raise the prosecutor's misconduct in vouching for a

State witness and mischaracterizing defendant's mother's statement to police.

He also contended that defense counsel should have called police detective

Michael Lalley as a witness to question him about the circumstances of

defendant's arrest.

        Counsel filed a supporting brief, which is not before us. However, as

summarized by the PCR court, defendant raised seven points challenging his



2
    We have corrected defendant's capitalization for easier reading.

                                         9                                 A-5121-17
conviction: (1) trial counsel was ineffective by failing to request a change in

venue away from Essex County, because Marquise Carter, Jr.'s father worked in

the Essex County Prosecutor's Office; 3 (2) newly discovered evidence that

Lalley pleaded guilty to obstruction of justice could have been used to impeach

his testimony if he testified; (3) trial counsel was ineffective by failing to object

to the prosecutor's remarks in summation denigrating the defense and expressing

his personal belief in defendant's guilt; (4) the trial court's failure to issue a

curative instruction after the prosecutor's comments deprived defendant of a fair

trial; (5) appellate counsel was ineffective by failing to raise the summation and

jury charge claim on his direct appeal; (6) the prosecutor's failure to disclose

phone numbers on a carjacking victim's cellphone, which assisted police in

locating defendant and seizing evidence, deprived defendant of a fair trial; and

(7) trial counsel was ineffective by failing to call two witnesses at trial. PCR

counsel also sought a change in venue of the PCR proceeding itself.

      At oral argument on the petition, PCR counsel renewed the request made

in his papers for the State to produce the CDW and the documents obtained

thereby.   He noted trial counsel's repeated comments during trial that the



3
  Marquise Carter Sr. worked for the Newark Police Department when it
investigated his son's murder.

                                        10                                    A-5121-17
documents were not produced in discovery. Pressed by the PCR court to identify

the prejudice caused by the non-production, PCR counsel responded that it was

difficult to do that without the documents. However, he stated the documents

could show that State's witnesses lied about how they arrested defendant. The

State conceded that the CDW application and order were discoverable at trial.

The PCR judge ordered the State to produce the documents and continued the

hearing several weeks later.

      At the resumed hearing, PCR counsel insisted that the State bore the

burden to establish that defendant's mother's phone number was included in the

production. The court concluded that defendant had that burden. However, PCR

counsel did not present evidence that the phone records omitted defendant's

mother's phone number, nor did counsel otherwise supplement his argument that

the failure to disclose the CDW and related documents materially affected the

result at trial. Instead, at defendant's direction, PCR counsel focused on a

separate point: that trial counsel was ineffective by failing to obtain defendant's

arrest report.

      However, neither PCR counsel nor the PCR court focused on another

aspect of the produced documents. The "subscriber history" that the cell phone

carrier, Nextel, provided bore two facsimile transmission dates — August 19,


                                       11                                    A-5121-17
2004 and September 10, 2004. 4 That was over a month or more after the date

the ECPO detective and the captain claimed they analyzed the CDW production

and ascertained that someone — presumably defendant — used the stolen cell

phone to call defendant's mother.

      The PCR court rejected defendant's ineffective-assistance-of-counsel

argument after applying the familiar two-pronged test in Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984) (holding that to establish ineffective

assistance of counsel, a defendant must demonstrate (1) counsel's performance

was so deficient that it "fell below an objective standard of reasonableness," and

(2) there was "a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different").

      Regarding the failure-to-seek-a-change-of-venue claim, the PCR court

found no error.    The judge explained that defendant's complaint about the

alleged conflict of interest within the ECPO pertained not to where he would be

tried, but who would prosecute his case. A change of venue would not have

changed the prosecutor. And, defendant provided no authority for disqualifying

the ECPO. Furthermore, defendant failed to establish that the Essex County jury



4
  The August 2004 date is fuzzy and difficult to make out. It may actually be
September 10, 2004, based on the dates on subsequent pages.

                                       12                                   A-5121-17
in his trial was incapable of rendering a fair and impartial verdict. Thus, trial

counsel was not ineffective by failing to seek a change of venue.

      The PCR court also denied defendant's motion to change the venue of the

PCR hearing itself. The court noted that the only authority defendant cited, State

v. Harvey, 176 N.J. 522 (2003), was inapplicable, as it pertained to a change of

venue to consider the alleged ineffectiveness of a trial counsel who had become

a sitting judge in the county where the PCR petition would otherwise have been

heard.

      The PCR court also rejected defendant's claim that a conviction of one of

the investigating detectives for obstruction of justice several years after

defendant's trial constituted newly discovered evidence that entitled defendant

to a new trial. The PCR court found that defendant satisfied none of the three

prerequisites for relief under State v. Ways, 180 N.J. 171, 187 (2004) and State

v. Carter, 85 N.J. 300, 314 (1981). Defendant did not show "the evidence [was]

. . . material and not 'merely' cumulative, impeaching or contradictory; . . . the

evidence was discovered after completion of the trial and was 'not discoverable

by reasonable diligence beforehand'; and . . . the evidence 'would probably

change the jury's verdict if a new trial were granted.'" Ways, 180 N.J. at 187

(quoting Carter, 85 N.J. at 314). Notably, the evidence of Detective Michael


                                       13                                   A-5121-17
Lalley's obstruction-of-justice conviction was at best, impeachment evidence;

and since the detective did not testify, his conviction could not possibly have

changed the jury's verdict if a new trial were granted. 5

      The PCR court held that that defendant's claims regarding the prosecutor's

summation were barred by Rule 3:22-4, because he could have raised them on

direct appeal but did not. In any event, the PCR court found that the prosecutor's

comments were not improper. The prosecutor appropriately advised the jury

that what he said was not evidence. Also, the prosecutor rhetorically questioned

the absence of defendant's mother as a trial witness in response to the defense

summation questioning the absence of a police witness. The prosecutor did not

shift the burden to defendant; in fact, the prosecutor reminded the jury "the

defense does not have to do anything." As a result, trial counsel was not

ineffective when he did not object to the prosecutor's summation. Inasmuch as

the prosecutor did not make improper remarks, the trial court was not obliged

sua sponte to deliver a curative instruction, nor was appellate counsel required

to raise the issue on direct appeal.




5
  Detective Lalley's conviction arose out of his obstruction of an FBI
investigation into allegations that he had sexual relations with minors.

                                       14                                   A-5121-17
      The PCR court then addressed defendant's claim that he was denied a fair

trial because the State withheld the communications data warrant, the supporting

affidavit, and the phone records obtained under the CDW. As we explained, the

police reportedly identified repeated calls from the stolen cell phone to

defendant's mother's phone number. That allegedly led police to defendant's

mother, which then led them to defendant's girlfriend's apartment and the seizure

of the handgun used in the homicide and items that belonged to some of the

robbery victims.

      The PCR court concluded that defendant "failed to sustain his burden of

establishing prejudice arising from his untimely receipt of these telephone

records." The PCR court also held that because trial counsel raised the non-

disclosure of the phone records in the unsuccessful motion for a new trial, he

was barred from relying on the issue to obtain PCR. 6




6
  Apparently citing a court exhibit, the PCR judge stated "trial counsel asserted
that 'the State failed to ever present the phone records from which they went to
the defendant's mother's house and eventually to his girlfriend's house where he
was living.' By allowing this 'hearsay' testimony without the records the jury
improperly could have inferred that defendant used a stolen cell phone to call
his mother thus prejudicing the entire case." However, the record before us does
not contain defendant's new trial motion brief; and the oral argument supporting
the motion and the trial court's brief oral opinion denying it does not mention
the CDW materials.

                                      15                                   A-5121-17
      The PCR court also rejected defendant's argument that trial counsel was

ineffective by not calling a witness, Rasheed Simmons, who allegedly would

have testified that police used excessive force when they arrested defendant.

Notably, Simmons testified at the suppression hearing at which the court

credited the police witnesses and rejected defendant's argument that he was

assaulted while in custody and coerced to confess. The PCR court held that trial

counsel's decision not to call at trial a witness whose testimony the trial court

already rejected as incredible was a reasonable tactical decision and not

ineffective assistance of counsel. In any event, the PCR court concluded, in

light of the other "substantial independent evidence of . . . guilt," that Simmons's

testimony would not have affected the jury's verdict.

      On appeal, defendant reprises the arguments presented to the PCR court,

contending:

              POINT I

              THE PCR COURT ERRED BY FINDING THAT THE
              DEFENDANT WAS NOT PREJUDICED BY THE
              STATE'S FAILURE TO PROVIDE DISCOVERY TO
              THE    DEFENSE    CONSISTING   OF   THE
              COMMUNICATIONS DATA WARRANT (CDW),
              AFFIDAVIT AND ACTUAL PHONE RECORDS
              AND THE DEFENDANT ASSERTS THAT CDW
              MATERIALS       CONSTITUTED       NEWLY
              DISCOVERED EVIDENCE WARRANTING A NEW
              TRIAL.

                                        16                                    A-5121-17
POINT II

THE PCR COURT ERRED BY DENYING THE
DEFENDANT'S MOTION TO VACATE HIS
CONVICTION BASED ON NEWLY DISCOVERED
EVIDENCE CONSISTING OF (A) FORMER
DETECTIVE LALLEY'S CONVICTION FOR
OBSTRUCTION OF JUSTICE; AND (B) TWO
WITNESSES WHO ALLEGEDLY OBSERVED
EVENTS LEADING TO THE DEFENDANT'S
ARREST.

POINT III

THE PCR COURT ERRED IN DENYING THE
DEFENDANT'S   PETITION     FOR    POST-
CONVICTION RELIEF WITHOUT AFFORDING
HIM AN EVIDENTIARY HEARING TO FULLY
ADDRESS   HIS  CONTENTION    THAT    HE
RECEIVED INEFFECTIVE ASSISTANCE OF
COUNSEL FROM HIS TRIAL ATTORNEY AND
APPELLATE COUNSEL IN THE DIRECT APPEAL.

POINT IV

THE PCR COURT ERRED BY DENYING THE
DEFENDANT'S REQUEST TO TRANSFER HIS PCR
PETITION TO ANOTHER COUNTY FOR
DISPOSITION.

POINT V

THE PCR COURT ERRED IN DETERMINING THAT
NO ERRORS OCCURRED WARRANTING PCR
RELIEF.




                  17                      A-5121-17
             POINT VI

             THE PCR COURT ERRED BY DENYING THE
             DEFENDANT'S REQUEST FOR AN EVIDENTIARY
             HEARING.

        Defendant also filed a supplemental pro se brief, contending the newly

discovered evidence (cell phone records) reveal that the police did not have

probable cause to arrest him, and as such, the unconstitutional arrest and the

evidence seized as a result should be excluded, resulting in his conviction being

vacated.

                                          III.

        When a PCR court does not hold an evidentiary hearing, we "conduct a de

novo review of both the factual findings and legal conclusions of the PCR court."

State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016) (quoting State v.

Harris, 181 N.J. 391, 421 (2004)). To obtain an evidentiary hearing on a PCR

petition, a defendant must establish a prima facie case for relief, demonstrate

there    exist   material   issues   of   disputed   fact,   and   show   that   an

evidentiary hearing is necessary to resolve the claims.       R. 3:22-10(b). We

review an order declining to hold an evidentiary hearing for an abuse of

discretion. State v. Preciose, 129 N.J. 451, 462 (1992).




                                          18                                 A-5121-17
      At the outset, we note that defendant seeks PCR on three distinct grounds

(although he sometimes conflates them): his trial and appellate counsel were

ineffective; the State withheld exculpatory information; and he has obtained

newly discovered evidence.      We have already described the two-pronged

Strickland standard that governs an ineffective-assistance-of-counsel claim, and

the three-pronged Ways-Carter test that governs his newly-discovered-evidence

claim.

      To secure relief on the claim that the State withheld exculpatory evidence

in violation of Brady v. Maryland, 373 U.S. 83, 87 (1963), "defendant must show

that (1) the prosecution suppressed evidence; (2) the evidence is favorable to the

defense; and (3) the evidence is material." State v. Martini, 160 N.J. 248, 268

(1999). "[E]vidence is 'material' if there is a 'reasonable probability that, had

the evidence been disclosed to the defense, the result of the proceeding would

have been different." Id. at 269 (quoting United States v. Bagley, 473 U.S. 667,

682 (1985)).    Put another way, to establish a due process violation, the

suppressed evidence must be "material either to guilt or to punishment." Brady,

373 U.S. at 87.     "A 'reasonable probability' is a probability sufficient to

undermine confidence in the outcome." Bagley, 473 U.S. at 682. Material

evidence may include impeachment evidence. Id. at 676; see also State v.


                                       19                                   A-5121-17
Hyppolite, 236 N.J. 154, 165 (2018) (stating that "[i]mpeachment evidence, as

well as exculpatory evidence, is governed by the Brady rule"); State v. Nelson,

330 N.J. Super. 206, 215-16 (App. Div. 2000) (stating that "[w]hen the

reliability of a witness may well be determinative of guilt or innocence, non-

disclosure of evidence affecting credibility justifies a new trial, irrespective of

the good faith or bad faith of the prosecution").

                                       IV.

      We turn first to defendant's argument regarding the phone records

produced in response to the CDW. As we indicated at the outset, on the basis

of this argument we are constrained to remand for an evidentiary hearing.

                                        A.

      Defendant contends the State's failure to provide the CDW materials

before trial denied him a fair trial. He presents multiple theories to support his

claim for relief. He argues the State violated his due process rights under Brady.

He contends "the results of the CDW . . . indicate that the phone records were

not obtained until after the police had searched the car, residences and had

arrested the defendant." That "casts significant doubt on the police version of

the alleged events and undermines confidence in the outcome of the proceedings

at trial."   He also characterizes the CDW materials as newly discovered


                                       20                                    A-5121-17
evidence, requiring a new trial in the interests of justice. And he argues trial

counsel was ineffective by failing to obtain the CDW materials. He contends

the PCR court should have ordered an evidentiary hearing to explore the

ramifications of the CDW materials. Lastly, he challenges the PCR court's

holding that Rule 3:22-5 barred his claims related to the CDW materials.

Defendant notes that the rule only bars identical or substantially equivalent

claims, and the issue raised on direct appeal differed from the issue raised in

support of PCR.

      In his pro se brief, defendant questions how police, even if armed with the

phone records, were able to identify the associated addresses. Noting that the

probable cause finding was based on the CDW materials, defendant contends

the search and seizure and his arrest should be deemed fruits of unconstitutional

conduct.

      The State argues that defendant has not demonstrated how the CDW

materials would have changed the outcome of the case. The State points to the

other evidence of guilt, including defendant's confession.        Also, because

defendant allegedly could have raised the non-disclosure of the records on direct

appeal, the State contends that Rule 3:22-4 bars his present argument based on

the CDW materials. The State also argues that because PCR counsel did not


                                      21                                   A-5121-17
raise the date discrepancy issue before the PCR court, we should decline to

consider it on appeal.

                                        B.

      We address the procedural arguments first. Neither Rule 3:22-4 nor Rule

3:22-5 bars defendant's claim based on the CDW materials.

      The PCR court held that Rule 3:22-5 applies because trial counsel raised

the non-disclosure of the CDW materials in connection with his new trial

motion. We are unconvinced. The rule bars claims that "are either identical or

'substantially equivalent'" to one previously adjudicated. State v. Marshall, 173

N.J. 343, 351 (2002). Neither party has provided us with the new trial motion.

But, based on the PCR court's discussion, the new trial motion evidently

implicated the CDW materials only peripherally, because the motion pertained

to the admission of the hearsay statements that defendant used the stolen cell

phone to call his mother. That hearsay issue is distinct from the question

whether law enforcement witnesses accurately testified at the suppression

hearing and at trial that they relied on the subscriber history in deciding to visit

defendant's mother's home and later his girlfriend's home with the intent to

detain him.




                                        22                                    A-5121-17
      We also reject the State's argument that defendant could have raised the

issue of the CDW materials in his direct appeal, and therefore is barred by Rule

3:22-4.   We must ask "whether the additional facts disclosed in the post-

conviction relief record sufficiently augment the scope of such claims to

preclude the conclusion that a substantially similar claim could have been

advanced on the basis of the trial record." State v. Marshall, 148 N.J. 89, 147

(1997). The answer is yes. At most, defendant could have raised the general

issue of the CDW materials' non-disclosure. But, without knowing the date

discrepancy in the subscriber history, defendant's argument would have

presented a mere shadow of the significant issue raised before us regarding

allegedly false testimony. The rules do not require a court "to acquiesce to a

miscarriage of justice." State v. Nash, 212 N.J. 518, 546 (2013).

      Lastly, we decline to disregard the date discrepancy issue simply because

PCR counsel did not clearly present it to the PCR court. Although we generally

need not address issues that an appellant did not properly present to the trial

court, we may do so if the issue "substantially implicate[s] the public interest."

N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 339 (2010); Nieder

v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973). Absent an explanation for

the date discrepancy, the subscriber history indicates that two law enforcement


                                       23                                   A-5121-17
witnesses who testified at the suppression hearing, the Miranda hearing, and at

trial, testified falsely about what they knew and when they knew it. The interests

of justice command us to address the issue.

                                       C.

      Turning to the merits, defendant has demonstrated a prima facie case that

warrants an evidentiary hearing. The State conceded that the CDW materials

were discoverable. Under Rule 3:13-3(b)(1), the State was obliged to produce

the materials because they were relevant.

      The State may also have been obliged to disclose these materials under

the constitutional principles established in Brady. See Biles v. United States,

101 A.3d 1012, 1019, 1025 (D.C. 2014) (collecting cases and holding the

government's failure to disclose information that is material to a suppression

hearing violates due process under Brady where the suppression of the evidence

would have affected the outcome of the trial); see also Wayne R. LaFave et al.,

6 Criminal Procedure, § 24.3(b) (4th ed. 2020) (commenting "[a] number of

courts have held that 'favorable' evidence includes evidence that is material to a

suppression hearing, although this position is rejected by other judges who read

the Court's precedent as protecting against the conviction of an innocent person,




                                       24                                   A-5121-17
a concern 'not implicated when the undisclosed information is information that

would enable a defendant to obtain the suppression of inculpatory evidence.'").

      The United States Supreme Court has not yet ruled on this constitutional

question. In State v. Marshall, 148 N.J. 89 (1997), our State Supreme Court

considered a PCR petitioner's argument that withholding certain evidence

violated his due process rights under Brady by affecting the result of a

suppression hearing. Id. at 185. The Court denied relief after assuming, but

without clearly deciding, that Brady applied to withholding information material

to suppression hearings. "Assuming that the failure to turn over the memoranda

constituted a direct [constitutional] violation . . . our conclusion that disclosing

the memoranda would not have materially influenced the outcome of the

suppression hearing indicates that those alleged violations would have been

harmless." Id. at 189.

      Therefore, we need not decide in this appeal whether the Brady doctrine

extends to information favorable to a defendant's Fourth Amendment

suppression argument for two reasons.              First, the parties have not

comprehensively addressed this due process question in their submissions.

Second, the undisclosed information at issue in this case might have been




                                        25                                    A-5121-17
admissible at trial, not just the suppression hearing, to impeach the credibility

of the detective and captain, both of whom testified at trial.

      Defendant has initially demonstrated the CDW materials were favorable

to the defense for two reasons. First, the CDW materials could have altered the

result of the suppression hearing. As we have explained, probable cause was

predicated on law enforcement's purported discovery that defendant likely used

the stolen cellphone to call his mother. If that discovery occurred after the

search and seizure at the girlfriend's apartment, then the police would have

lacked probable cause, and the murder weapon and other items should have been

suppressed. The PCR court must determine whether, if the physical evidence

had been wrongfully seized, there is a reasonable probability the result of the

trial would have been different. The State would have been unable to introduce

the physical items at trial.   We recognize the State's proofs also included

defendant's confessions. But, that may not have been sufficient absent the

physical evidence.

      Also, arguably, defendant's arrest and subsequent interrogation were the

fruits of the physical evidence, because he was initially arrested on charges of

possessing the items seized. The trial court thus may need to consider whether

defendant's confession, obtained in a custodial setting, is sufficiently attenuated


                                       26                                    A-5121-17
from the possible illegal arrest to avoid being excluded as the fruit of the

poisonous tree. See State v. Chippero, 164 N.J. 342, 353 (2000).

       Second, defendant has presented a prima facie case that the CDW

materials were exculpatory because the defense could have used them to

impeach the two law enforcement witnesses at the Miranda hearing and at trial.

See Hyppolite, 236 N.J. at 165; Nelson, 330 N.J. Super. at 215-16. The PCR

court must determine if there is a reasonable probability that the impeachment

would have altered the result of the Miranda hearing, and in turn, altered the

result of the trial itself.

       In sum, the date discrepancy in the subscriber history raises a serious

question whether law enforcement knew a stolen cell phone was used to call

defendant's mother, and whether law enforcement personnel had probable cause

to arrest defendant when they appeared at defendant's girlfriend's home. If they

lacked probable cause, then the murder weapon, and the other stolen items

seized should have been suppressed. The date discrepancy may also have so

impaired the credibility of the ECPO detective and captain as to affect the result

of the Miranda hearing. 7 The PCR court must determine whether there is a


7
  The trial court's Miranda decision rested substantially on its credibility
findings. Notably, the court excluded Sanders' co-defendant's statement because


                                       27                                   A-5121-17
reasonable probability the result of the trial would have been different if the

State had been constrained to go to trial without the physical evidence or the

confession, or both, and with two law enforcement witnesses subject to

impeachment.

                                        V.

      We are unpersuaded by defendant's remaining points on appeal, and affirm

substantially for the reasons provided by the PCR court. We add the following

comments.

      Defendant asserts a right to a new trial based on two forms of newly

discovered evidence: the 2011 obstruction of justice conviction of a police

detective involved in the investigation of defendant's case; and a 2016

investigator's report regarding alleged witnesses to defendant's July 9, 2004

arrest. "We review [the denial of] a motion for a new trial decision for an abuse

of discretion." State v. Fortin, 464 N.J. Super. 193, 216 (App. Div. 2020), cert.

denied, 246 N.J. 50 (2021), and we discern none here.




of police witnesses' inconsistencies. If the court had found that the detective
and captain were not credible, that may well have tipped the balance in Sanders'
favor. That is so, particularly given the discrepancy in the captain's testimony
about the presence of a stolen car in front of the girlfriend's apartment building.
See Sanders I, (slip op. at 9).

                                       28                                    A-5121-17
      The officer's obstruction of justice conviction occurred several years after

defendant's trial; the crime had nothing to do with the detective's police work in

defendant's case; and the detective did not testify. The PCR court properly held

that the conviction was not the kind of evidence that would probably have

affected the jury's verdict.

      We reach the same conclusion with respect to defendant's contention that

he was entitled to a new trial based on an investigator's 2016 report regarding

alleged witnesses to defendant's July 9, 2004 arrest.            Putting aside its

questionable materiality, defendant has not demonstrated that the report was

both discovered after the trial and was "not discoverable by reasonable diligence

beforehand." Carter, 85 NJ. at 314. And, a failure to call either, or both, of

these witnesses at defendant's suppression hearing does not constitute

ineffective assistance of counsel, as the report only consists of hearsay

statements by two individuals, neither of whom provided certifications

supporting the narrative provided in the investigation report.

      We also reject defendant's contentions that his trial and appellate counsel

were ineffective in other ways. Defendant contends that trial counsel should

have objected to comments the prosecutor made in summation, and that

appellate counsel should have sought reversal based on those comments.


                                       29                                   A-5121-17
Defendant argues the prosecutor repeatedly gave his personal opinion of the

case, denigrated defense counsel, and shifted the burden of proof to defendant

by questioning why the defense did not call defendant's mother and girlfriend as

defense witnesses at trial. Trial counsel objected to some of the remarks, but as

a strategic matter declined the court's offer to issue a curative instruction, out of

concern that doing so would be counter-productive.

      In any event, the prosecutor's comments were not so significant,

particularly when viewed as part of the "summation as a whole," see State v.

Atwater, 400 N.J. Super. 319, 335 (App. Div. 2008), that there is a reasonable

probability that they altered the result of the trial. Prosecutorial misconduct may

compel reversal if it "was so egregious that it deprived the defendant of a fair

trial." State v. Frost, 158 N.J. 76, 83 (1999). The conduct must be "'clearly and

unmistakably improper,' and it must have substantially prejudiced [the]

defendant's fundamental right to have a jury fairly evaluate the merits of his

defense." State v. Timmendequas, 161 N.J. 515, 575 (1999). The prosecutor's

remarks do not meet that test.

      Finally, defendant's claims regarding trial and PCR venue do not satisfy

either prong of the Strickland test. Although the murder victim's father was a

homicide detective in the county where the trial was held, defendant cites no


                                        30                                    A-5121-17
authority, and we are aware of none, that entitled defendant to be tried in a

different county. The father's position did not deprive defendant of a fair trial.

Nor did defendant present a basis for transferring venue of the PCR hearing

itself.

          To the extent not addressed, defendant's remaining arguments lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

          Affirmed in part; and reversed and remanded in part for an evidentiary

hearing. We do not retain jurisdiction.




                                        31                                  A-5121-17